Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are currently amended.
3.	The objections to the claims and specification are overcome.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-7, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier (US 20170183105 A1) in view of Uczekaj (US 20170353557 A1).
8.	Regarding Claim 1, Fournier teaches a graphic rendering system for use with certified avionics software onboard an aircraft to generate and render a graphical display for display on a cockpit display on the aircraft, the system comprising (Fournier: [0012] "The invention consists in producing and displaying the summary of the meteorological events [generate and render graphical display on cockpit display] along the route of the aero plane [aircraft]."): 
A… graphic rendering engine implemented by avionics computing equipment on the aircraft… the… graphic rendering engine configured for use with certified avionics display software to render a graphic for display on a cockpit display, and configured to access an… aircraft-specific graphical database file… and an… aircraft-specific geographical database file for graphical and geographical data… for use in rendering the graphic for display on the cockpit display (Fournier: [0045] and [0050] "In a development, the graphic representation of a meteorological event is a descriptive display area [graphic rendering engine], of which at least a part of the graphic form and/or of the colour and/or of the texture is determined as a function of the degree of severity of the associated meteorological event.” Also, "In a development, the method further comprises a step consisting in determining a modification or a revision of the flight plan or a flight set point [geographical database file] as a function of at least one modification of the meteorological data [graphical database file] and a step consisting in displaying said modification or revision or set point to the pilot.");
The… aircraft-specific graphical database file containing graphical information including symbol, fill color, text color, line thickness, highlight, outline color and/or shape data that has been customized for use on the aircraft (Fournier: [0006] and [0100] "Different display options are generally offered to the pilot to navigate efficiently within the meteorological data [graphical database file]. These options notably comprise the possibility of selecting or filtering one or more criteria associated with a particular type of meteorological event, the possibility of selecting or of manipulating the display overlays, of choosing or of benefitting from the use of colour codes [fill colors] in order to indicate any risks or priorities, of managing the transparency of the different symbols displayed on the screen, etc.” Also, "The display areas can be coloured in different ways (e.g. background, etc.) so as to encode the information.");
The… aircraft-specific geographical database file containing geographical information including latitude, longitude, bearing, point, line, and/or polygon data that has been customized for use on the aircraft (Fournier: [0072], [0073], and [0074] "Navigation (LOCNAV) 201, to perform the optimal location of the aircraft as a function of the geolocation means such as the GNSS satellite geolocation (e.g. GPS, GALILEO, GLONASS, etc.), the VHF radio navigation beacons, the inertial units. This module communicates with the above-mentioned geolocation devices;"  Also, "Flight plan (FPLN) 202, for inputting geographical elements [geographical database file] forming the “skeleton” of the route to be followed, such as the points imposed by the departure and arrival procedures, the waypoints [points], the air corridors, commonly called “airways"."  Also, "Navigation database (NAVDB) 203, for constructing geographic routes [longitude and latitude of route] and procedures from data included in the bases relating to the points, beacons, interception or altitude legs, etc.;");
And wherein the… graphic rendering engine is configured to use the… aircraft-specific graphical database file and the… aircraft-specific geographical database file for rendering the graphic for displaying critical information on the cockpit display without prior certification by governing governmental authority of either the… aircraft-specific graphical database file or the… aircraft-specific geographical database file (Fournier: [0040], [0069], and [0082] "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...displaying one or more graphic representations associated with the selected meteorological events on a horizontal or vertical strip representing the flight plan of the aircraft...refreshing the display of the meteorological data selected and associated with the flight plan of the aircraft." Also, "The onboard equipment items 121 are generally certified and regulated whereas the EFB 122 and the connected computing means 125 are generally not certified [without prior certification of governing governmental authority] (or are to a lesser extent)."  Also, "The HMI part 220 of FIG. 2 therefore comprises a) the HMI component of the FMS which structures the data for sending to the display screens (called CDS for Cockpit Display system) and b) the CDS itself, representing the screen and its graphic driver software, which handles the display of the drawing of the trajectory and which also comprises the computer drivers that make it possible to identify the movements of the finger (in the case of a touch interface) or of the pointing device.").
	Fournier fails to explicitly teach a certified graphic rendering engine implemented by avionics computing equipment on the aircraft and that has been certified by governing governmental authority for use in an aircraft for displaying critical information… and configured to access an uncertified aircraft-specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft-specific geographical database file for graphical and geographical data that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information for use in rendering the graphic for display on the cockpit display.
	However, in the same field of endeavor, Uczekaj teaches a certified graphic rendering engine implemented by avionics computing equipment on the aircraft and that has been certified by governing governmental authority for use in an aircraft for displaying critical information… and configured to access an uncertified aircraft-specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft-specific geographical database file for graphical and geographical data that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information for use in rendering the graphic for display on the cockpit display (Uczekaj: [0011], [0019], and [0062] "Applications on non-certified devices allow users to interface with an aircraft's FAA-certified devices via the gateway. Some of these apps allow a user to upload and/or or modify flight planning data on his or her non-certified device and then synchronize this data with the aircraft's navigation and other FAA-certified devices via the gateway. Some of these apps allow a user to manage the aircraft logbook, maintenance records, and/or operational statistics on his or her non-certified device via the gateway."  Also, "The gateway is designed to operate with a pre-defined Application Programming Interface (“API”). Third-party software developers use the API specifications to develop apps for mobile devices (i.e., non-certified devices) that access data and functions on avionics equipment (i.e., FAA-certified devices) [certified graphic rending engine for displaying information] that are connected to the gateway... The methods, hardware and/or software, can be included as part of any FAA-certified device that operates as the FAA-certified interface."  Also, "The system includes a display that is configured to display data [display critical information] that is targeted to be received by the FAA-certified device from the non-certified mobile computing device [access uncertified aircraft database, that has not been certified by governing governmental authority]." Note that Figure 2 and [0033] further explains that the uncertified data accessed includes weather data [graphical database file] and flight data [geographical database file].).
Fournier and Uczekaj are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj to certify the graphical rendering engine with uncertified database files because it provides the benefit of being able interface non-certified devices with certified devices in an aircraft to increase the pilot’s access to data and the utility of the non-certified devices.  Additionally, there is a benefit of safety interfacing non-certified devices with certified devices during different phases of flight.
9.	Regarding Claim 2, Fournier and Uczekaj remains as applied above in Claim 1, and further, Fournier teaches a database generator that is configured to: retrieve Fournier: [0033] and [0098] "An electronic flight bag, acronym EFB, designates embedded electronic libraries….An EFB [database generator] can supply flight information [retrieve aircraft profile data] to the crew, assisting the latter in performing tasks (with increasingly less paper)."  Also, "In an embodiment, the method according to the invention determines the current flight plan [aircraft profile data] and/or an approximate flight plan and creates a list of meteorological events that the aircraft will encounter over the time (i.e. the time that it moves in space).");
And2Appl. No. 16/800,470Reply to Office Action of January 20, 2022 generate based on the aircraft profile data the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file for use with the certified graphic rendering engine and the certified avionics display software in rendering the graphic for display on the cockpit display (Fournier: [0113] "The display 530 [cockpit display] according to the method is then updated, based on the updating of the meteorological data 510 [graphical database file] and/or the refreshed flight plan 520 [geographical database file]. Predefined selection criteria can make it possible to display [rendering graphic for display] only the meteorological data relevant to the flight plan considered.").
10.	Regarding Claim 3, Fournier and Uczekaj remains as applied above in Claim 2, and further, Fournier teaches the database generator is configured to generate the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file periodically or on demand (Fournier: [0093] and [0094] "Dynamically, the descriptive display areas are updated [using graphical and geographical database files], as and when the corresponding data are received and the meteorological databases are refreshed. The meteorological data are received by the aircraft by dedicated satellite links, at fixed or variable intervals... An optional indicator 359 indicates to the pilot when the next update will be (in the example, the refreshing of the data is planned every 15 minutes) [update periodically].").
11.	Regarding Claim 4, Fournier and Uczekaj remains as applied above in Claim 4, and further, Fournier teaches the database generator is a cloud-based database generator (Fournier: [0069] "The EFB [database generator] can also be in communication 124 with external computer resources, accessible via the network (for example cloud computing 125 [cloud based])." Note that Figure 1 shows the EFB connected to the cloud.).
12.	Regarding Claim 5, Fournier and Uczekaj remains as applied above in Claim 4, and further, Fournier teaches the database generator is configured to generate the… aircraft-specific graphical database file and the… aircraft-specific geographical database file using both the aircraft profile data… stored onsite at the site of the cloud-based generator (Fournier: [0113] "The display 530 according to the method is then updated, based on the updating of the meteorological data 510 [graphical database file] and/or the refreshed flight plan 520 [geographical database file]. Predefined selection criteria can make it possible to display only the meteorological data relevant to the flight plan considered [aircraft profile data].").
	Fournier fails to explicitly teach the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file and onsite raw data.
	However, in the same field of endeavor, Uczekaj teaches the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file and onsite raw data (Uczekaj: [0062], [0067], and [0076] "The system includes a display that is configured to display data that is targeted to be received by the FAA-certified device from the non-certified mobile computing device [uncertified aircraft database]." Note that Figure 2 and [0033] further explains that the uncertified data accessed includes weather data [graphical database file] and flight data [geographical database file].  Also, "In some embodiments, sensor data, such as ADC, AHRS, OAT and/or navigator LAT/LONG is stored in a predetermined memory storage device, located locally on the gateway or elsewhere in the system. The sensor data may be obtained directly from sensors connected to the gateway of the instant invention [using onsite raw data stored onsite], or alternatively may be obtained by sensors connected to FAA-certified devices connected to the gateway. The data stored in the predetermined memory storage is available for bulk load by applications for later analysis as well as being available to application on a non-real time basis."  Also, "Referring to FIG. 15, the gateway includes an interface, bi-directional where appropriate, to FAA-certified NAV/COM/GPS devices and other ship's sensors, such as engine sensors, attitude information, ADC information, OAT, etc. This is used to read data from the sensors, and, where appropriate, write data to these sensors... In some embodiments, the digitization, storage and/or playback is handled on the non-certified device.").
Fournier and Uczekaj are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj to use uncertified database files and to acquire onsite data because it provides the benefit of safely updating and informing the pilots of critical information that can be used to update the display.
13.	Regarding Claim 6, Fournier and Uczekaj remains as applied above in Claim 5, and further, Fournier teaches the database generator is configured to retrieve off-site raw data, store the off-site raw data as the onsite raw data, and generate the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file using the retrieved off-site raw data (Fournier: [0031] and [0040] "A certain quantity of data, of strategic and informative type, different from the regulatory data from the flight dossier, can be refreshed and consulted in flight, originating from sensors internal to the aircraft or accessible by downloading [store as onsite raw data] from the ground via communication means (satellite or similar) [retrieve off site raw data]." Note that a skilled practitioner would recognize that if data is downloaded, there is somewhere to store the data.  Also, "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...").
14.	Regarding Claim 7, Fournier and Uczekaj remains as applied above in Claim 2, and further, Fournier teaches the database generator is onboard the aircraft (Fournier: [0069] "The EFB can also be in communication 124 with external computer resources, accessible via the network (for example cloud computing 125)."  Note that Figure 1 shows that the EFB [database generator] in onboard the aircraft.).
15.	Regarding Claim 10, Fournier and Uczekaj remains as applied above in Claim 2, and further, Fournier teaches the aircraft profile data indicates that the aircraft uses an off-aircraft, cloud-based navigational aid, the off-aircraft, cloud-based navigational aid comprising at least one of a flight management system (FMS), weather reporting service, radar service, and/or communication management function (CMF) (Fournier: [0031], [0032], and [0053] "A certain quantity of data, of strategic and informative type, different from the regulatory data from the flight dossier, can be refreshed and consulted in flight [navigational aid], originating from sensors internal to the aircraft or accessible by downloading from the ground via communication means (satellite or similar) [from off aircraft]."  Also, "The invention can notably be implemented on one or more electronic flight bags EFB and/or on one or more flight management systems FMS and/or on one or more screens of the cockpit display system CDS."  Also, "In particular, by multiplying the virtual or possible flight plans at a given instant and by determining the selection of meteorological events for each virtual flight plan, it is possible to assist the pilot in his or her navigation [navigational aid] by enabling him or her to compare different alternative flight plans from the point of view of the meteorological obstacles [weather reporting service, radar service].");
Reply to Office Action of January 20, 2022And the database generator is configured to generate the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file based on the specific off-aircraft, cloud-based navigational aid used by the aircraft (Fournier: [0040] "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving [generating] meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...").
16.	Regarding Claim 11, Fournier teaches a method of displaying critical avionics information on a specific aircraft, the method comprising (Fournier: [0012] "The invention consists in producing and displaying the summary of the meteorological events [graphical display on cockpit display] along the route of the aero plane [aircraft]."):
Invoking, using avionics computing equipment on the specific aircraft, a… graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information; accessing, using the… graphic rendering engine, an… aircraft- specific graphical database file… and an… aircraft- specific geographical database file… (Fournier: [0045] and [0050] "In a development, the graphic representation of a meteorological event is a descriptive display area [graphic rendering engine], of which at least a part of the graphic form and/or of the colour and/or of the texture is determined as a function of the degree of severity of the associated meteorological event.” Also, "In a development, the method further comprises a step consisting in determining a modification or a revision of the flight plan or a flight set point [geographical database file] as a function of at least one modification of the meteorological data [graphical database file] and a step consisting in displaying said modification or revision or set point to the pilot."),
Wherein the… aircraft-specific graphical database file contains graphical information including symbol, fill color, text color, line thickness, highlight, outline color and/or shape data that has been customized for use on the specific aircraft (Fournier: [0006] and [0100] "Different display options are generally offered to the pilot to navigate efficiently within the meteorological data [graphical database file]. These options notably comprise the possibility of selecting or filtering one or more criteria associated with a particular type of meteorological event, the possibility of selecting or of manipulating the display overlays, of choosing or of benefitting from the use of colour codes [fill colors] in order to indicate any risks or priorities, of managing the transparency of the different symbols displayed on the screen, etc.” Also, "The display areas can be coloured in different ways (e.g. background, etc.) so as to encode the information."),
And wherein the… aircraft- specific geographical database file contains geographical information including latitude, longitude, bearing, point, line, and/or polygon data that has been customized for use on the specific aircraft (Fournier: [0072], [0073], and [0074] "Navigation (LOCNAV) 201, to perform the optimal location of the aircraft as a function of the geolocation means such as the GNSS satellite geolocation (e.g. GPS, GALILEO, GLONASS, etc.), the VHF radio navigation beacons, the inertial units. This module communicates with the above-mentioned geolocation devices;"  Also, "Flight plan (FPLN) 202, for inputting geographical elements [geographical database file] forming the “skeleton” of the route to be followed, such as the points imposed by the departure and arrival procedures, the waypoints [points], the air corridors, commonly called “airways"."  Also, "Navigation database (NAVDB) 203, for constructing geographic routes [longitude and latitude of route] and procedures from data included in the bases relating to the points, beacons, interception or altitude legs, etc.;");
And using, by the… graphic rendering engine, the… aircraft-specific graphical database file and the… aircraft-specific geographical database file to render a graphic for displaying critical information on a cockpit display without prior certification by governing governmental authority of either the… aircraft-specific graphical database file or the… aircraft-specific geographical database file (Fournier: [0040], [0069], and [0082] "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...displaying one or more graphic representations associated with the selected meteorological events on a horizontal or vertical strip representing the flight plan of the aircraft...refreshing the display of the meteorological data selected and associated with the flight plan of the aircraft." Also, "The onboard equipment items 121 are generally certified and regulated whereas the EFB 122 and the connected computing means 125 are generally not certified [without prior certification of governing governmental authority] (or are to a lesser extent)."  Also, "The HMI part 220 of FIG. 2 therefore comprises a) the HMI component of the FMS which structures the data for sending to the display screens (called CDS for Cockpit Display system) and b) the CDS itself, representing the screen and its graphic driver software, which handles the display of the drawing of the trajectory and which also comprises the computer drivers that make it possible to identify the movements of the finger (in the case of a touch interface) or of the pointing device.").
	Fournier fails to explicitly teach a certified graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific geographical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information.
	However, in the same field of endeavor, Uczekaj teaches a certified graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific geographical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information (Uczekaj: [0011], [0019], and [0062] "Applications on non-certified devices allow users to interface with an aircraft's FAA-certified devices via the gateway. Some of these apps allow a user to upload and/or or modify flight planning data on his or her non-certified device and then synchronize this data with the aircraft's navigation and other FAA-certified devices via the gateway. Some of these apps allow a user to manage the aircraft logbook, maintenance records, and/or operational statistics on his or her non-certified device via the gateway."  Also, "The gateway is designed to operate with a pre-defined Application Programming Interface (“API”). Third-party software developers use the API specifications to develop apps for mobile devices (i.e., non-certified devices) that access data and functions on avionics equipment (i.e., FAA-certified devices) [certified graphic rending engine for displaying information] that are connected to the gateway... The methods, hardware and/or software, can be included as part of any FAA-certified device that operates as the FAA-certified interface."  Also, "The system includes a display that is configured to display data [display critical information] that is targeted to be received by the FAA-certified device from the non-certified mobile computing device [access uncertified aircraft database, that has not been certified by governing governmental authority]." Note that Figure 2 and [0033] further explains that the uncertified data accessed includes weather data [graphical database file] and flight data [geographical database file].).
Fournier and Uczekaj are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj to certify the graphical rendering engine with uncertified database files because it provides the benefit of being able interface non-certified devices with certified devices in an aircraft to increase the pilot’s access to data and the utility of the non-certified devices.  Additionally, there is a benefit of safety interfacing non-certified devices with certified devices during different phases of flight.
17.	Regarding Claim 12, Fournier and Uczekaj remains as applied above in Claim 11, and further, Fournier teaches retrieving, by a database generator, aircraft profile data that is specific to the aircraft (Fournier: [0033] and [0098] "An electronic flight bag, acronym EFB, designates embedded electronic libraries….An EFB [database generator] can supply flight information [retrieve aircraft profile data] to the crew, assisting the latter in performing tasks (with increasingly less paper)."  Also, "In an embodiment, the method according to the invention determines the current flight plan [aircraft profile data] and/or an approximate flight plan and creates a list of meteorological events that the aircraft will encounter over the time (i.e. the time that it moves in space)."); 
And4Appl. No. 16/800,470Reply to Office Action of January 20, 2022 generating, by the database generator based on the aircraft profile data, the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file for use with the certified graphic rendering engine in rendering the graphic for display on the cockpit display (Fournier: [0113] "The display 530 [cockpit display] according to the method is then updated, based on the updating of the meteorological data 510 [graphical database file] and/or the refreshed flight plan 520 [geographical database file]. Predefined selection criteria can make it possible to display [rendering graphic for display] only the meteorological data relevant to the flight plan considered.").
18.	Regarding Claim 13, Fournier and Uczekaj remains as applied above in Claim 12, and further, Fournier teaches the generating the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file comprises generating the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file periodically or on demand (Fournier: [0093] and [0094] "Dynamically, the descriptive display areas are updated [using graphical and geographical database files], as and when the corresponding data are received and the meteorological databases are refreshed. The meteorological data are received by the aircraft by dedicated satellite links, at fixed or variable intervals... An optional indicator 359 indicates to the pilot when the next update will be (in the example, the refreshing of the data is planned every 15 minutes) [update periodically].").
19.	Regarding Claim 14, Fournier and Uczekaj remains as applied above in Claim 12, and further, Fournier teaches the database generator is a cloud-based database generator (Fournier: [0069] "The EFB [database generator] can also be in communication 124 with external computer resources, accessible via the network (for example cloud computing 125 [cloud based])." Note that Figure 1 shows the EFB connected to the cloud).
20.	Regarding Claim 15, Fournier and Uczekaj remains as applied above in Claim 14, and further, Fournier teaches the generating the… aircraft-specific graphical database file and the… aircraft-specific geographical database file comprises generating the… aircraft-specific graphical database file and the… aircraft-specific geographical database file using both the aircraft profile data… stored onsite at the site of the cloud-based generator (Fournier: [0113] "The display 530 according to the method is then updated, based on the updating of the meteorological data 510 [graphical database file] and/or the refreshed flight plan 520 [geographical database file]. Predefined selection criteria can make it possible to display only the meteorological data relevant to the flight plan considered [aircraft profile data].").
	Fournier fails to explicitly teach the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file and onsite raw data.
	However, in the same field of endeavor, Uczekaj teaches the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file and onsite raw data (Uczekaj: [0062], [0067], and [0076] "The system includes a display that is configured to display data that is targeted to be received by the FAA-certified device from the non-certified mobile computing device [uncertified aircraft database]." Note that Figure 2 and [0033] further explains that the uncertified data accessed includes weather data [graphical database file] and flight data [geographical database file].  Also, "In some embodiments, sensor data, such as ADC, AHRS, OAT and/or navigator LAT/LONG is stored in a predetermined memory storage device, located locally on the gateway or elsewhere in the system. The sensor data may be obtained directly from sensors connected to the gateway of the instant invention [using onsite raw data stored onsite], or alternatively may be obtained by sensors connected to FAA-certified devices connected to the gateway. The data stored in the predetermined memory storage is available for bulk load by applications for later analysis as well as being available to application on a non-real time basis."  Also, "Referring to FIG. 15, the gateway includes an interface, bi-directional where appropriate, to FAA-certified NAV/COM/GPS devices and other ship's sensors, such as engine sensors, attitude information, ADC information, OAT, etc. This is used to read data from the sensors, and, where appropriate, write data to these sensors... In some embodiments, the digitization, storage and/or playback is handled on the non-certified device.").
Fournier and Uczekaj are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj to use uncertified database files and to acquire onsite data because it provides the benefit of safely updating and informing the pilots of critical information that can be used to update the display.
21.	Regarding Claim 16, Fournier and Uczekaj remains as applied above in Claim 15, and further, Fournier teaches the generating the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file comprises: retrieving, by the database generator, off-site raw data; storing the off-site raw data as the onsite raw data; and generating the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file using the retrieved off-site raw data (Fournier: [0031] and [0040] "A certain quantity of data, of strategic and informative type, different from the regulatory data from the flight dossier, can be refreshed and consulted in flight, originating from sensors internal to the aircraft or accessible by downloading [store as onsite raw data] from the ground via communication means (satellite or similar) [retrieve off site raw data]." Note that a skilled practitioner would recognize that if data is downloaded, there is somewhere to store the data.  Also, "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...").
22.	Regarding Claim 17, Fournier and Uczekaj remains as applied above in Claim 12, and further, Fournier teaches the database generator is on board the aircraft (Fournier: [0069] "The EFB can also be in communication 124 with external computer resources, accessible via the network (for example cloud computing 125)."  Note that Figure 1 shows that the EFB [database generator] in onboard the aircraft.).
23.	Regarding Claim 19, Fournier teaches a non-transitory computer readable media encoded with programming instructions that are configurable to cause a processor on avionics computing equipment on an aircraft to perform a method, the method comprising (Fournier: [0012] and [0133] "The invention consists in producing and displaying the summary of the meteorological events along the route of the aero plane [aircraft]."  Also, "The present invention can be implemented from hardware and/or software elements. It can be available as computer program product on a computer-readable medium."):
Invoking, using avionics computing equipment on the specific aircraft, a… graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information; accessing, using the… graphic rendering engine, an… aircraft- specific graphical database file… and an… aircraft- specific geographical database file… (Fournier: [0045] and [0050] "In a development, the graphic representation of a meteorological event is a descriptive display area [graphic rendering engine], of which at least a part of the graphic form and/or of the colour and/or of the texture is determined as a function of the degree of severity of the associated meteorological event.” Also, "In a development, the method further comprises a step consisting in determining a modification or a revision of the flight plan or a flight set point [geographical database file] as a function of at least one modification of the meteorological data [graphical database file] and a step consisting in displaying said modification or revision or set point to the pilot."),
Wherein the… aircraft-specific graphical database file contains graphical information including symbol, fill color, text color, line thickness, highlight, outline color and/or shape data that has been customized for use on the specific aircraft (Fournier: [0006] and [0100] "Different display options are generally offered to the pilot to navigate efficiently within the meteorological data [graphical database file]. These options notably comprise the possibility of selecting or filtering one or more criteria associated with a particular type of meteorological event, the possibility of selecting or of manipulating the display overlays, of choosing or of benefitting from the use of colour codes [fill colors] in order to indicate any risks or priorities, of managing the transparency of the different symbols displayed on the screen, etc.” Also, "The display areas can be coloured in different ways (e.g. background, etc.) so as to encode the information."),
And wherein the… aircraft- specific geographical database file contains geographical information including latitude, longitude, bearing, point, line, and/or polygon data that has been customized for use on the specific aircraft (Fournier: [0072], [0073], and [0074] "Navigation (LOCNAV) 201, to perform the optimal location of the aircraft as a function of the geolocation means such as the GNSS satellite geolocation (e.g. GPS, GALILEO, GLONASS, etc.), the VHF radio navigation beacons, the inertial units. This module communicates with the above-mentioned geolocation devices;"  Also, "Flight plan (FPLN) 202, for inputting geographical elements [geographical database file] forming the “skeleton” of the route to be followed, such as the points imposed by the departure and arrival procedures, the waypoints [points], the air corridors, commonly called “airways"."  Also, "Navigation database (NAVDB) 203, for constructing geographic routes [longitude and latitude of route] and procedures from data included in the bases relating to the points, beacons, interception or altitude legs, etc.;");
And using, by the… graphic rendering engine, the… aircraft-specific graphical database file and the… aircraft-specific geographical database file to render a graphic for displaying critical information on a cockpit display without prior certification by governing governmental authority of either the… aircraft-specific graphical database file or the… aircraft-specific geographical database file (Fournier: [0040], [0069], and [0082] "A method is disclosed that is implemented by a computer for managing meteorological data for managing the flight of an aircraft...receiving meteorological data [graphical database file] associated with the flight plan [geographical database file] of the aircraft...displaying one or more graphic representations associated with the selected meteorological events on a horizontal or vertical strip representing the flight plan of the aircraft...refreshing the display of the meteorological data selected and associated with the flight plan of the aircraft." Also, "The onboard equipment items 121 are generally certified and regulated whereas the EFB 122 and the connected computing means 125 are generally not certified [without prior certification of governing governmental authority] (or are to a lesser extent)."  Also, "The HMI part 220 of FIG. 2 therefore comprises a) the HMI component of the FMS which structures the data for sending to the display screens (called CDS for Cockpit Display system) and b) the CDS itself, representing the screen and its graphic driver software, which handles the display of the drawing of the trajectory and which also comprises the computer drivers that make it possible to identify the movements of the finger (in the case of a touch interface) or of the pointing device.").
	Fournier fails to explicitly teach a certified graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific geographical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information.
	However, in the same field of endeavor, Uczekaj teaches a certified graphic rendering engine that has been certified by governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific graphical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information and an uncertified aircraft- specific geographical database file that has not been certified by the governing governmental authority for use in an aircraft for displaying critical information (Uczekaj: [0011], [0019], and [0062] "Applications on non-certified devices allow users to interface with an aircraft's FAA-certified devices via the gateway. Some of these apps allow a user to upload and/or or modify flight planning data on his or her non-certified device and then synchronize this data with the aircraft's navigation and other FAA-certified devices via the gateway. Some of these apps allow a user to manage the aircraft logbook, maintenance records, and/or operational statistics on his or her non-certified device via the gateway."  Also, "The gateway is designed to operate with a pre-defined Application Programming Interface (“API”). Third-party software developers use the API specifications to develop apps for mobile devices (i.e., non-certified devices) that access data and functions on avionics equipment (i.e., FAA-certified devices) [certified graphic rending engine for displaying information] that are connected to the gateway... The methods, hardware and/or software, can be included as part of any FAA-certified device that operates as the FAA-certified interface."  Also, "The system includes a display that is configured to display data [display critical information] that is targeted to be received by the FAA-certified device from the non-certified mobile computing device [access uncertified aircraft database, that has not been certified by governing governmental authority]." Note that Figure 2 and [0033] further explains that the uncertified data accessed includes weather data [graphical database file] and flight data [geographical database file].).
Fournier and Uczekaj are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj to certify the graphical rendering engine with uncertified database files because it provides the benefit of being able interface non-certified devices with certified devices in an aircraft to increase the pilot’s access to data and the utility of the non-certified devices.  Additionally, there is a benefit of safety interfacing non-certified devices with certified devices during different phases of flight.
24.	Regarding Claim 20, Fournier and Uczekaj remains as applied above in Claim 19, and further, Fournier teaches retrieving, by a database generator, the aircraft profile data that is specific to the aircraft (Fournier: [0033] and [0098] "An electronic flight bag, acronym EFB, designates embedded electronic libraries….An EFB [database generator] can supply flight information [retrieve aircraft profile data] to the crew, assisting the latter in performing tasks (with increasingly less paper)."  Also, "In an embodiment, the method according to the invention determines the current flight plan [aircraft profile data] and/or an approximate flight plan and creates a list of meteorological events that the aircraft will encounter over the time (i.e. the time that it moves in space).");
And generating, by the database generator based on the aircraft profile data, the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file for use with the certified graphic rendering engine in rendering the graphic for display on the cockpit display (Fournier: {0113] "The display 530 [cockpit display] according to the method is then updated, based on the updating of the meteorological data 510 [graphical database file] and/or the refreshed flight plan 520 [geographical database file]. Predefined selection criteria can make it possible to display [rendering graphic for display] only the meteorological data relevant to the flight plan considered.").
25.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier (US 20170183105 A1), in view of Uczekaj (US 20170353557 A1), and in further view Garrison (US 20090201287 A1).
26.	Regarding Claim 8, Fournier and Uczekaj remains as applied above in Claim 1.
	Fournier and Uczekaj fails to explicitly teach both the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file are stored as a parametric data item (PDI) file on the onboard avionics computing equipment.  
	However, in the same field of endeavor, Garrison both the uncertified aircraft-specific graphical database file and the uncertified aircraft-specific geographical database file are stored as a parametric data item (PDI) file on the onboard avionics computing equipment (Garrison: [0015] and [0018] "Turning now to FIG. 1, a functional block diagram of an exemplary electronic display system 100 is depicted and includes a display device 102, a processor 104, and one or more parametric data sources 106 [parametric data items] (e.g., 106-1, 106-2, 106-3, . . . 106-N) [from graphical and geographical database files]. The display device 102 is used to render and display various images and data, in both a graphical and a textual format, and to supply visual feedback to a user 109."  Also, "The parametric data sources 106 may additionally include a navigation computer, a navigation database, a source of weather data, a terrain avoidance and warning system (TAWS), a traffic and collision avoidance system (TCAS), an instrument landing system (ILS), and a runway awareness and advisory system (RAAS), just to name a few.").
Fournier, Uczekaj, and Garrison are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj and Garrison to use parametric data because it provides the benefit of influencing the behavior of software, without changing the code. 
27.	Regarding Claim 18, Fournier and Uczekaj remains as applied above in Claim 11.
	Fournier and Uczekaj fails to explicitly teach both the uncertified aircraft- specific graphical database file and the uncertified aircraft-specific geographical database file are stored as a parametric data item (PDI) file on the on-board avionics computing equipment.  
	However, in the same field of endeavor, Garrison teaches both the uncertified aircraft- specific graphical database file and the uncertified aircraft-specific geographical database file are stored as a parametric data item (PDI) file on the on-board avionics computing equipment (Garrison: [0015] and [0018] "Turning now to FIG. 1, a functional block diagram of an exemplary electronic display system 100 is depicted and includes a display device 102, a processor 104, and one or more parametric data sources 106 [parametric data items] (e.g., 106-1, 106-2, 106-3, . . . 106-N) [from graphical and geographical database files]. The display device 102 is used to render and display various images and data, in both a graphical and a textual format, and to supply visual feedback to a user 109."  Also, "The parametric data sources 106 may additionally include a navigation computer, a navigation database, a source of weather data, a terrain avoidance and warning system (TAWS), a traffic and collision avoidance system (TCAS), an instrument landing system (ILS), and a runway awareness and advisory system (RAAS), just to name a few.").
Fournier, Uczekaj, and Garrison are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj and Garrison to use parametric data because it provides the benefit of influencing the behavior of software, without changing the code. 
28.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier (US 20170183105 A1), in view of Uczekaj (US 20170353557 A1), and in further view Henniger (US 20090157703 A1).
29.	Regarding Claim 9, Fournier and Uczekaj remains as applied above in Claim 1.
	Fournier and Uczekaj fails to teach the certified graphic rendering engine is embedded inside an ARINC 661 User Application.  
	However, in the same field of endeavor, Henniger teaches the certified graphic rendering engine is embedded inside an ARINC 661 User Application (Henniger: [0008] "In at least one embodiment, a ground-based software tool generates an ARINC 661 definition file for an avionics communication system based on one or more user-defined inputs. The ARINC display system interface specification 661, referred to herein as the ARINC 661 standard, specifies that a definition file be loaded in a common display system of the aircraft. In addition, the ARINC 661 standard provides for one or more displays that are airline-specific.").
Fournier, Uczekaj, and Henniger are considered to be analogous to the claim invention because they are in the same field of navigational displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fournier to incorporate the teachings of Uczekaj and Henniger to use ARINC 661 because it provides the benefit of managing aircraft avionics functions.	
Response to Arguments
30.	Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Uczekaj (US 20170353557 A1) has been applied to teach the amended subject matter of the certified component and uncertified component in the rejection above as cited in at least paragraphs [0011], [0019], and [0062] to display data that is critical to the aircraft.
31.	Fournier (US 20170183105 A1), in view of Uczekaj (US 20170353557 A1), and in further view Garrison (US 20090201287 A1) and Fournier (US 20170183105 A1), in view of Uczekaj (US 20170353557 A1), and in further view Henniger (US 20090157703 A1) teach all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
32.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Hathaway (US 9260182 A)
Selvarajan (US 20190312935 A1)


Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663   

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663